MEMORANDUM.
MURPHY, District Judge.
Mile Peros, a longshoreman, seeks damages for injuries sustained on board the S.S. SANTA LUISA and brings an action at law against Grace Line, Inc. and a proceeding in admiralty against the ship and Grace Line, Inc. as claimant. It is undisputed that he was employed by Grace Line, Inc. as a longshoreman and that Grace Line, Inc. is the owner of the S.S. SANTA LUISA. It is also undisputed that Grace Line, Inc. has in all respects complied with the Longshoremen’s and Harbor Workers’ Compensation Act (33 U.S.C. § 901 et seq.).
Defendant Grace Line, Inc., and the ship and Grace Line, Inc. as claimant, move to dismiss the action and the libel on the ground that the Longshoremen’s and Harbor Workers’ Compensation Act is libelant’s exclusive remedy and plaintiff-libelant countermoves to strike such defeiises as insufficient. At issue is whether Reed v. S.S. Yaka, 373 U.S. 410, 83 S.Ct. 1349, 10 L.Ed.2d 448 (1963) *295is controlling or whether the facts in this case, viz., the respondent is the actual owner of the ship and the actual stevedore employer, are enough to distinguish it.
Judge Weinfeld on almost identical facts held that Yaka controlled. Hertel v. American Export Lines, 225 F.Supp. 703 (S.D.N.Y.1964). More recently Judge Bonsai did likewise. Carroll v. S.S. Santa Rosa, Claimant Grace Lines, Inc., D.C., 257 F.Supp. 688 (May 4, 1966).
We agree with our brothers and deny respondent’s motion and grant libelant’s.
These are orders. No settlements are necessary.